Exhibit 10.64

CONSULTING AGREEMENT

This consulting agreement (this “Agreement”) is entered into this 5th day of
December, 2013, by and between Richard F. Schaub, Jr. (the “Consultant”) and
LaJobi, Inc. (the “Company” or “LaJobi”), an affiliate of Kid Brands, Inc. (the
“Parent”).

W I T N E S S E T H :

WHEREAS, the Consultant and the Company have mutually agreed that Consultant’s
tenure as President of LaJobi shall terminate, effective immediately; and

WHEREAS, the parties wish to modify their relationship during the period
commencing on the date hereof and ending on January 3, 2014 (the “Transition
Period”) and during the period following the expiration of the Transition Period
commencing on January 4, 2014 until May 5, 2014 (the “Consulting Period”); and

WHEREAS, the Company wishes to retain the services of the Consultant during the
Consulting Period in order to provide certain consulting services to the
Company; and

WHEREAS, the Consultant and the Company wish to enter into this Agreement to set
forth the terms and conditions of their relationship;

NOW, THEREFORE, in consideration of the premises above, and the mutual promises
and covenants contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

1. Transition Period. During the Transition Period, the Consultant shall
continue to be employed as a senior business advisor of LaJobi and shall support
the Company in sales, marketing and customer relations. In such capacity,
Consultant shall fulfill such duties as are delegated to him by the Chief
Executive Officer of the Parent, to whom he shall continue to report, and/or the
Board of Directors of the Company. Consultant will continue to be entitled,
during the Transition Period, to the same compensation and benefits package to
which he was entitled immediately prior to the date hereof. For the avoidance of
doubt, Consultant’s equity awards will continue to vest during the Transition
Period.

2. Transition Duties. Consultant’s duties as senior business advisor of LaJobi
will be performed from his home office or as otherwise may be mutually agreed by
Consultant and the Company. Effective as of the date of this Agreement, the
Executive shall no longer serve the Company in the capacity of President of
LaJobi or in any other officer position of Parent or any affiliate of Parent,
and Consultant shall sign such documents as reasonably requested by Parent to
implement the foregoing.

3. Consulting Period. Effective January 4, 2014 and through the Consulting
Period, the Company hereby retains Consultant to provide sales, marketing and
customer relations consulting services to the Company. Upon the expiration of
the Consulting Period, this Agreement and the obligations of the parties
hereunder will terminate automatically unless the parties hereto agree, in a
writing specifically referencing this Agreement, to extend the Consulting Period
for a specific period of time. In the event Consultant secures full-time
employment during the Consulting Period, this Agreement shall terminate
automatically upon the commencement by Consultant of such full-time employment.
Consultant shall have the responsibility of informing the Chief Executive
Officer of the Parent promptly upon the commencement of any such employment.



--------------------------------------------------------------------------------

4. Provision of Consulting Services. During the Consulting Period, the
Consultant will provide the consulting services to the Company as needed, and as
reasonably requested by the Chief Executive Officer of the Parent, to whom the
Consultant shall report, provided, however, that Consultant shall not be
required to provide more than 10 hours of consulting services per week. The
Consultant may provide such consulting services from any location, as mutually
agreed by Consultant and the Company. The Consultant shall not represent the
Company, the Parent, their Board of Directors, their officers or any other
members of the Company or the Parent in any transactions or communications nor
shall the Consultant make claim to do so.

5. Compensation for Services. (a) During the Consulting Period, the Company will
pay the Consultant at the rate of $31,250 per month (pro rated in the case of
partial months), payable bi-weekly in arrears in accordance with the payroll
practices of LaJobi or the Company. In addition, the Company shall reimburse the
Consultant for any reasonable travel, hotel and other expenses pre-approved by
the Company that are incurred by him in connection with performing services
hereunder promptly upon receipt of appropriate documentation.

(b) During the Consulting Period, the Consultant shall be entitled to continue
his medical and dental insurance coverage, pursuant to the provisions of COBRA;
provided, that the Consultant shall continue to pay to the Company an amount
equal to the monthly contributions paid by Consultant for the same healthcare
(medical and dental) coverage in which the Consultant was enrolled immediately
prior to the date hereof, and the Company shall continue to pay all other claims
and expenses related to such healthcare coverage. For the avoidance of doubt,
the Company shall pay the difference between the amount paid by Consultant
pursuant to COBRA for such same healthcare (medical and dental) coverage and the
amount Consultant paid for such coverage immediately prior to the date hereof.

(c) The Consultant acknowledges that the Company does not intend to make
withholdings from such consulting compensation and that the Consultant will have
the exclusive responsibility for paying any taxes (including income taxes,
social security contributions, and similar obligations) on such compensation. At
the appropriate time, the Company will provide the Consultant with a Form 1099
for his tax purposes.

6. Independent Contractor Status. The Consultant acknowledges that, during the
Consulting Period, his relationship with the Company will be that of an
independent contractor, and not that of an employee or an agent of the Company
or the Parent. The Company shall not control the manner or means by which the
Consultant performs the services to be provided hereunder. While the Company
acknowledges that the Consultant is an independent contractor and does not
intend to make any withholdings, the Company reserves the right to withhold
payroll taxes and other amounts to the extent required by applicable law.

 

2



--------------------------------------------------------------------------------

7. Other Benefits. During the Consulting Period, other than the compensation
provided for in Section 5 above, and except as set forth herein, neither the
Company nor the Parent will provide the Consultant with any benefits, nor will
the Consultant be entitled to participate in any of the Company’s or the
Parent’s benefit plans. Notwithstanding the above, the Consultant shall be paid
(at the time of the next Company payroll following commencement of the
Consulting Period), for all accrued and unused vacation days accrued prior to
the commencement of the Consulting Period. In addition: (i) all of Consultant’s
monies, vested and/or unvested, in the Company’s 401(k) plan, if any, shall be
treated in accordance with the terms, conditions and provisions of such plan;
and (ii) any unvested equity awards granted by the Parent and held by Consultant
on the expiration of the Transition Period shall be forfeited, but any vested
equity awards held by Consultant on such date shall remain exercisable in
accordance with the original terms of any such awards. Such equity awards shall
be subject to the terms of the award agreements (and/or the underlying plan
documents) pursuant to which such equity awards were granted. As a former
executive officer of the Company and certain affiliates of the Parent,
Consultant shall also remain entitled to indemnification under the Company’s or
such affiliates’ organizational documents (or any written agreement governing
indemnification) to the same extent and upon the same conditions as active
officers of the Company or such affiliates are entitled to indemnification and
shall remain entitled to the benefit of any directors and officers insurance
coverage maintained by the Company or such affiliates on the same terms and
conditions as any current or former officer of the Company or such affiliates,
in each case with respect to acts or events occurring during the course of or in
connection with Consultant’s former employment with the Company or such
affiliates. All other employee benefits in effect while the Consultant was
actively employed by the Company will be governed in accordance with the terms
and conditions of the applicable Company plans, as outlined in the respective
plan documents.

8. Non-Disclosure of Confidential Information. (a) The Consultant acknowledges
that he has previously received and, until the expiration of the Consulting
Period, he may continue to receive information that the Company or the Parent
considers proprietary and/or confidential (“Confidential Information”). Such
Confidential Information includes, without limitation, operation plans and
techniques, any internal strategy deliberations, customer lists and contact
information, customer preferences, product and supply costs, financial
information, trade secrets, and other intellectual property, in each case
belonging to the Company or the Parent (except that information that is
available in the public domain, through no improper conduct on the Consultant’s
part, and information independently developed by Consultant without reference to
Confidential Information, will not be considered to be Confidential
Information). The Consultant acknowledges that such Confidential Information is
important to the Company, and the need for the Company to keep such information
confidential. Consequently, to the extent the Consultant is or becomes privy to
any such Confidential Information, the Consultant agrees to hold in the
strictest of confidence, and not to use, reproduce, or otherwise disclose to any
third party, such Confidential Information as long as such information remains
proprietary and/or confidential, unless otherwise required to do so by law or
appropriate legal process. If the Consultant is required by legal process to
disclose any Confidential Information, the Consultant will provide the Company
with prompt notice so that the Company may seek an appropriate protective order
or waive the Consultant’s compliance with the provisions of this letter. If,
failing the entry of a protective order or the receipt of a waiver hereunder,
the Consultant is legally compelled to disclose Confidential Information, the
Consultant may disclose that portion of the Confidential Information that is
required to be disclosed. Consultant will not oppose reasonable action by and
will cooperate with the Company, at the Company’s expense, to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.

 

3



--------------------------------------------------------------------------------

(b) The Consultant represents that he has returned to the Company all
confidential, proprietary and non-public materials, including any Confidential
Information, and any other property of the Company or the Parent, in his
possession.

9. Other Employment and Activities. During the Consulting Period, the Consultant
may pursue other professional relationships, whether as a consultant or
otherwise; provided that the Company shall be entitled to offset the
compensation payable hereunder by professional income received by the Consultant
during the Consulting Period. Consultant shall have the responsibility of
informing the Company promptly upon the receipt of any such professional income.

10. Nondisparagement; Nonsolicitation. (a) The Consultant, the Parent and the
Company each agrees that, during the Consulting Period and for a period of
twelve months thereafter, each party shall refrain from any action that could
reasonably be expected to harm the reputation or goodwill of the other party or
its affiliates.

(b) During the Consulting Period and for a period of twelve months thereafter,
Consultant shall not, directly or indirectly, solicit the employment or
retention of any person who is to Consultant’s knowledge then employed or
retained by any member of the Company, the Parent or any subsidiary of the
Parent (collectively, the “Employer Group”); provided, that the foregoing shall
not prevent Consultant from hiring or soliciting anyone who: (a) initiates
discussions regarding such employment on an unsolicited basis; or (b) who
responds to (i) any public advertising of a general nature not specifically
targeted to employees of the Employer Group or (ii) a search firm that is not
directed or encouraged to target employees or consultants of the Employer Group.

11. Release. (a) In exchange for the above-referenced consideration, and except
for the obligations of the Company to provide the benefits referenced in
Section 7 of this Agreement, Consultant hereby irrevocably releases and forever
discharges any and all known and unknown liabilities, debts, obligations, causes
of action, demands, covenants, contracts, liens, controversies and any other
claim of whatsoever kind or nature that Consultant ever had, now has or may have
(the “Release”) as of the date of Consultant’s execution of this Agreement,
against the Employer Group, its affiliates and related entities, and each of
their respective officers, directors, employees, representatives, agents,
successors and assigns (collectively, the “Company Releasees”), whether or not
arising out of or related to the performance of any services to or on behalf of
the Company or the termination of those services, including without limitation
any rights arising under or relating to Consultant’s employment with the Company
and/or the termination thereof, any allegation of discrimination or retaliation,
or based on any federal, state or local law or regulation concerning race, sex,
age, handicap, national origin, religion, or any other form of discrimination or
retaliation, and any claims arising in contract or tort, including breach of
contract, breach of an implied covenant of good faith and fair dealing, or
wrongful termination, which Consultant and/or his heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can or
may have against the Company Releasees by reason of any matter arising on or
before the date hereof. The claims, demands and causes of action released by
Consultant include, but are not limited to, any claims of wrongful or
constructive discharge or demotion, breach of contract (written, oral or
implied), breach of the covenant of good faith and fair dealing, violation of
public policy, defamation, any claim for wages, bonuses, penalties, commissions,
unvested equity awards or other compensation, claim for defamation, personal
injury, emotional distress, claims under Title VII of the 1964 Civil Rights Act,
as amended, the Age Discrimination in Employment Act, as amended, the Older
Workers Benefit Protection Act, the Fair Credit Reporting Act, the Occupational
Health and Safety Act, the Employee Polygraph Protection Act, the Immigration
Reform Control Act, the retaliation provisions of the Sarbanes-Oxley Act of
2002, the Federal False Claims Act, the Equal Pay Act, the Family and Medical
Leave Act of 1993, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act of 1990, the WARN Act, the New Jersey Law
Against Discrimination; the New Jersey wage and hour laws, New Jersey’s Family
Leave Act, the New Jersey Equal Pay Law, the New Jersey Genetic Privacy Act, the
New Jersey Occupational Safety and Health Law, the New Jersey Domestic
Partnership Act, the New Jersey Fair Credit Reporting Act, the retaliation
provisions of the New Jersey Workers’ Compensation Law and the New Jersey
Conscientious Employee Protection Act; and any other laws, regulations or
ordinances relating to employment or employment discrimination, and the laws of
contract and tort, to the full extent permitted by law (collectively, “Claims”).

 

4



--------------------------------------------------------------------------------

(b) The Company, on behalf of itself, its Parent, and subsidiaries of its
Parent, hereby releases and forever discharges Consultant and Consultant’s
heirs, representatives and successors from any and all known and unknown
liabilities, debts, obligations, causes of action, demands, covenants,
contracts, liens, controversies and any other claim, which it ever had, now has
or may have as of the date of the Company’s execution of this Release against
Consultant by reason of any matter, cause or thing whatsoever, including without
limitation, any and all claims that may arise under any federal, state or local
statutes, regulations, ordinances or common law, or under any policy agreement,
contract, understanding or promise, written or oral, formal or informal, between
the Company Releasees and Consultant, as well as to any and all claims in
connection with, related to or arising out of Consultant’s employment with the
Company; provided, however, that nothing contained in this Release shall release
Consultant from any claims for fraud, theft, embezzlement, criminal activity,
intentional breach of fiduciary duty or any material breach of the Company’s
Code of Business Conduct and Ethics, or contribution action(s) in connection
with any such claims, whether brought by the Company or any member or
representative of the Company Releasees. The Company confirms that it is unaware
of any facts that would give rise to any of the claims against Consultant of the
nature referenced in the immediately preceding proviso.

(c) To the extent applicable, each of Consultant and the Company, on behalf of
the Employer Group, further waives and relinquishes any rights and benefits
which any such party has or may have under California Civil Code § 1542 to the
fullest extent that such party may lawfully waive all such rights and benefits
pertaining to the subject matter of the Release. Civil Code § 1542 provides that
a general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor. Each
of Consultant and the Company, on behalf of the Employer Group, acknowledges
that he or it is aware that he or it may later discover facts in addition to or
different from those which he or it now knows or believes to be true with
respect to the subject matter of this Release, but it is the intention of each
party to fully and finally forever settle and release any and all claims,
matters, disputes, and differences, known or unknown, suspected and unsuspected,
which now exist, may later exist or may previously have existed between the
parties to the extent set forth in this Section 11, and that in furtherance of
this intention, the releases given in this Release shall be and remain in effect
as full and complete general releases to the extent set forth herein,
notwithstanding discovery or existence of any such additional or different
facts.

 

5



--------------------------------------------------------------------------------

(d) Additionally, nothing in this Agreement shall prohibit or restrict
Consultant or any Company Releasee from: (i) making any disclosure of
information required by law; (ii) providing information to, or testifying or
otherwise assisting in any investigation or proceeding brought by, any federal
or state regulatory or law enforcement agency or legislative body, any
self-regulatory organization, or the Company’s Legal or Compliance Departments;
or (iii) testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of the Sarbanes-Oxley Act of 2002, any federal,
state or municipal law relating to fraud or any rule or regulation of any
self-regulatory organization. This Release is also not intended to preclude
Consultant or any Company Releasee from: (1) enforcing the terms of this
Release; (2) challenging the validity of this Release; or (3) filing a charge or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or the National Labor Relations
Board.

(e) This Release shall not impact the EEOC’s rights, responsibilities or
abilities to carry out its public duties and shall not impede the Consultant’s
or any Company Releasee’s participation in EEOC procedures and processes, except
insofar as it precludes Consultant from recovering any additional monies from
the Company or any of the other Company Releasees.

(f) Consultant represents and agrees that he:

 

  A. has reviewed all aspects of this Section 11;

 

  B. has carefully read and fully understands all of the provisions of this
Section 11;

 

  C. understands that in agreeing to this document, he is releasing the Company
from any and all claims that he may have against the Company;

 

  D. knowingly and voluntarily agrees to all terms set forth in this Section 11;

 

  E. was advised and hereby is advised in writing to consider the terms of this
Release and that he was advised to consult with an attorney of his choice and at
his own expense prior to executing this Agreement, including this Section 11;

 

  F. has not relied on any representation or statement not set forth in this
Agreement;

 

  G. has a full twenty-one (21) days from the date of acknowledged receipt of
this Section 11 to consider whether he will execute this Agreement;

 

  H. has a full seven (7) days following the execution of this Agreement to
revoke this Agreement by notifying the Company in writing of the revocation, and
has been and hereby is advised in writing that this Agreement shall not become
effective or enforceable until the revocation period has expired;

 

  I. understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et. Seq.) that may arise after the date
this Agreement is executed are not waived; and

 

  J. has signed this Agreement (including this Section 11) voluntarily and
entirely of his own free will.

12. Applicable Disclosures and Cooperation. Consultant acknowledges that, as of
the date hereof, he has no knowledge of any of the following, except as may have
been previously disclosed to the Company or the Parent in accordance with
applicable policies and procedures: (i) any information relevant to any
investigation of the business practices of the Employer Group conducted by any
government agency or relevant to any existing, threatened or anticipated
litigation or dispute involving the Company or any member of the Employer Group,
whether administrative, civil or criminal in nature; (ii) any wrongdoing
committed by any current or former employees of the Company or the Employer
Group; and (iii) any violations of the Company’s Code of Business Conduct and
Ethics. Consultant further agrees to provide reasonable cooperation to the
Company or the Employer Group, for no additional consideration, but without any
out of pocket cost or expense, in connection with any matter arising out of or
related to his employment including, but not limited to, any existing or future
litigation or dispute involving the Company or the Employer Group, whether
administrative, civil or criminal in nature, in which and to the extent the
Company or the Employer Group reasonably deems the Consultant’s cooperation
necessary (which cooperation may include providing testimony), provided that the
Employer Group makes reasonable efforts to accommodate Consultant’s other
responsibilities and obligations.

 

6



--------------------------------------------------------------------------------

13. Representation and Warranties. The Company represents and warrants that it
has the full right, power and authority to enter into this Agreement and perform
its obligations hereunder and that the execution of this Agreement by its
representative whose signature is set forth at the end hereof has been duly
authorized by all necessary corporate action. The Consultant represents and
warrants that he has the right to enter into this Agreement and perform fully
all of his obligations in this Agreement which will not conflict with or result
in any breach or default under any other agreement to which the Consultant is
subject.

14. Legal Expenses. The Company will reimburse the Consultant for his legal
expenses in connection with the review of this Agreement in an amount not to
exceed $2,000, and such reimbursement shall occur within thirty (30) days after
the date of the Agreement.

15. Successors and Assigns. This Agreement, and the rights and obligations of
the Consultant and the Company under this Agreement, will inure to the benefit
of, and will be binding upon (a) the Consultant, and (b) the Company and its
successors and assigns. This Agreement, and the rights and obligations under
this Agreement, may not be assigned by the Consultant.

16. Waiver. No waiver by any party hereto of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, will be deemed to be, or construed as, a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.

17. Entire Agreement and Amendment. This Agreement contains the entire agreement
between the Consultant and the Company with respect to its subject matter, and
supersedes all prior agreements and understandings, oral or written, between the
Consultant and the Company with respect to the consulting services to be
provided hereunder. This Agreement may be amended only by an agreement in
writing signed by each of the parties hereto.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed will be deemed to be an original, and such
counterparts will together constitute but one agreement.

19. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New Jersey without giving effect to
its conflict of laws principles.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consulting
Agreement as of the date and year first written above.

 

LAJOBI, INC. By:  

/s/ Jodie Simon Friedman

 

Name: Jodie Simon Friedman

Title: VP & Secretary

 

/s/ Richard F. Schaub

Richard F. Schaub, Jr.

 

ACKNOWLEDGED: KID BRANDS, INC. By:  

/s/ Raphael Benaroya

 

Name: Raphael Benaroya

Title: Chairman, President & CEO

 

8